Title: From Abigail Smith Adams to Sarah Smith Adams, 5 May 1817
From: Adams, Abigail Smith
To: Adams, Sarah Smith




Dear Daughter
Quincy May 5th 1817


The account of your Health and your debility gives me much concern. the frequent bleedings your Physician thinks Proper for you, quite allarms me. I am sure Louisa could not have Survived, if any blood had been taken from her. for more than a month, She could not rise from her Bed: to Sit while it was made, without fainting, and looking as if she could not be yet back alive. She has now So far recoverd as to be able to ride out, but much Emaciated, & yet very weak—You having sufferd under Similar complaints know how to Sympathiz with her. is not your complaint  upon a critical period of Life? If you can get through that—your Health may be better—Susan is very  10— her Sister and Nephew and I are equally desirous  Mr Clarke is very desirous of Seeing you and I have answer’d  the  of it, and he does not.  impropriety   mr Clark accompanying Susan to Utica  most prudent to defer. in the early part of their acquaintance, they looked forward to a Speedy connection, without calculating upon the necessary funds to Support an establishment. He had hopes and expectations from an Uncle; which are not So Sanguine as formerly, that uncle a Batchelor, living upon a plantation with a Number of Slaves who for want of proper management.  his affections, gets the better of his judgement. I am obliged to bring him back to reason. the two Letters which I inclose in confidence, and which I wish to have returnd to me, will lay  to you his Heart. it is now a year Since I first became acquainted with him, and the longer I have known him, the greater my esteem for him—I have never known him chargeable with but one imprudent action, and that was falling desperately in Love, and rising to get  without the addequate means of supporting a family. Altho he is very prudent, and Spends not any money, but what it costs him for cloathing and comeing to Quincy, which he never fails doing on every Saturday  will not Support a Family—and Commerce does not at present open any flattering prospect to him—by waiting Some time longer: I think he will find his account in it—If no objection arrises in your mind they think of Setting out the first week in June, to visit Utica—

You will let me hear from you Soon. I am very sorry that mr Johnsons buisness will not permit him to visit Quincy with Abbe, and her darling  I long to See. You were always  must be  of your flesh. give him a kiss for his Great Grandmother whom he will never know—affectionatly / Yours


A Adams




